243 N.W.2d 312 (1976)
In re Application for the Discipline of Harry S. STEARNS, Jr., an Attorney at Law of the State of Minnesota.
No. 46847.
Supreme Court of Minnesota.
June 4, 1976.
R. B. Reavill, Acting Adm. Director on Professional Conduct, St. Paul, for petitioner.
Joseph J. Dudley, St. Paul, for respondent.
PER CURIAM.
This is a proceeding brought by the Board of Professional Responsibility for the discipline of an attorney at law admitted to practice in the State of Minnesota, arising out of the appropriation to his own use of funds belonging to two clients without their consent.
It is undisputed that the attorney's derelictions stemmed from alcoholism and that prior to these two incidents the attorney was a person of ability, integrity, and good moral character. It also appears that the attorney made full disclosure of the improprieties to the Board of Professional Responsibility before any complaint had been filed against him, and that he has made restitution of the sums which he appropriated with the exception of a disputed item of interest.
The attorney recognizes a need for medical treatment and rehabilitation. Under all the circumstances it is the opinion of the court that the attorney be suspended from the practice of law in the State of Minnesota. After one year he may petition for reinstatement to the bar on probation, provided the petition includes a showing that he has made full restitution; that he has undergone appropriate medical treatment and has remained abstinent during that period; and that there is a substantial likelihood, supported by competent medical evidence, that his alcoholism is and will remain arrested. Accordingly the attorney is herewith suspended from the practice of law in the State of Minnesota.